ON MOTION TO CERTIFY QUESTION
PER CURIAM.
Consistent with recent rulings by the First District Court of Appeal we grant the appellant’s request to certify the following question as an issue of great public importance:
WHETHER A CLAIMANT IN AN UNEMPLOYMENT COMPENSATION CASE MAY BE CHARGED A FEE BY THE UNEMPLOYMENT APPEALS COMMISSION FOR THE PROVISION OF A TRANSCRIPT OF THE AGENCY HEARING.
See Harris v. Department of Corrections, 486 So.2d 27 (Fla. 1st DCA 1986).
ANSTEAD, WALDEN and STONE, JJ., concur.